Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 4, 8-9, 15 and 18-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/20.
Applicant’s election without traverse of Group I, Claim 1-3, 5-7, 10-14, 16, and 17 in the reply filed on 9/10/20 was acknowledged, and the restriction was made final in the Action dated 11/24/20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7866051, Niwa in view of USPGPUB 20110061247 Cheng.
Regarding Claims 1 and 11-12, Niwa discloses a portable cutting tool, comprising: a cover assembly (fig 12, cover 5) for use in  combination with a cut-off tool including a housing (combination of parts 1, 3, 4 and 5), sized and shaped for grasping by a user (since the housing at various parts thereof may be grasped) and having a longitudinal centerline extending therethrough (see annotated fig 2A) a motor (col. 5, 60-65) having a rotor mounted inside the housing (even though a rotor is not shown, a generally parallel to said longitudinal centerline (about the axis of rotation of the blade 3, see annotated fig 2A), the cut-off tool having an output shaft adapted for fastening a cutting wheel (fig 1, shaft 10) thereto, said output shaft being operatively connected to the rotor so the output shaft turns about said axis and generally parallel to the longitudinal centerline of the rotor (col. 1, lines 25-30 and see annotated fig 2B), said cover assembly comprising: a semi-annular cover (5) sized and shaped for receiving the cutting wheel (fig 20) when the cutting wheel is fastened to the output shaft (fig 20), said cover having a cylindrical collar sized for receiving a portion of the tool surrounding the output shaft (fig 22, portion of the housing which surrounds the output shaft, which portion may be considered a collar since it is “something resembling a collar in shape or use (such as a ring or round flange to restrain motion or hold something in place)”, see Merriam Webster’s dictionary definition of collar), and a foot (fig. 12, base 1) so that the collar and the output shaft are concentrically aligned (since the collar surrounds the output shaft of the device) having an elongated planar sole(planar portion of foot 1 which contacts work piece 30) pivotally attached to the cover for pivotal movement relative to the cut-off tool when the collar is fastened to the portion of the tool (col. 7, lines 40-60), the foot being selectively pivotable with respect to the cover to adjust a distance that the cutting wheel extends from the sole (col. 8, 15-20, and compare fig’s. 1 and 12); wherein (per claim 12) the cover includes a clamp (41) positioned for clamping the foot to the cover when the distance the cutting wheel extends from the sole corresponds to a desired maximum cutting depth (col. 8, lines 1-30).
Niwa lacks the collar being releasably fastenable to said portion of the tool to attach the cover to the tool.
Cheng discloses a quick release structure for an outer cover of a handheld circular saw, like the covered rotary saw of Niwa and of the present invention, and discloses that in such an apparatus it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niwa by including the collar being releasably fastenable to said portion of the tool to attach the cover to the tool; in order to allow a user to easily assemble and disassemble the cover of the saw assembly for a more convenient and easier maintenance of the tool as taught by Cheng.
Regarding Claims 2 and 13, Niwa teaches foot (1) includes an arcuate tongue (40) extending from the sole and adjacent the cover (fig 12), and the clamp (41) comprises a screw (fig 16, 50) positioned for fastening the tongue to the cover (col. 8, 25-50).
Regarding Claims 3 and 14, Niwa teaches the arcuate tongue has a curved slot (42) sized for receiving the screw (fig 16 and fig 12), said slot following a circular path that sweeps through an arc centered on an imaginary line through the cover about which the sole pivots (since the sole pivots relative to the cover); and the screw extends through the slot and is threaded into the cover (col. 8, 25-50).
Regarding Claims 5 and 16, Niwa teaches the sole (bottom part of base 1) has a slot (slot in the bottom of base 1 through which the blade extends into a workpiece) sized and shaped for receiving the cutting wheel and allow the cutting wheel to extend through the sole (fig 1 and col. 8, 25-50).
Regarding Claims 6 and 17, Niwa teaches the cover (5) includes a semi-cylindrical outer surface (see annotated fig 1 below), a planar front face extending radially inward from a forward end of the outer surface (see annotated fig 1 below), and a planar rear face extending radially inward from a 

    PNG
    media_image1.png
    854
    686
    media_image1.png
    Greyscale

Regarding Claim 10, the cover of the Niwa tool is in combination with the cut-off tool (fig 1 abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa in view of Cheng, and further in view of USPN 5305729, Chiuminatta, et al., hereafter, Chiuminatta.
Regarding Claim 7, the Niwa device as modified by Cheng discloses all the limitations of Claim 6 as discussed above.
Modified Niwa lacks the front face of the cover has an opening sized for providing clearance to install and remove the cutting wheel from the output shaft when the collar is fastened to the portion of the tool.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niwa by modifying the front face of the cover to have an opening sized for providing clearance to install and remove the cutting wheel from the output shaft when the collar is fastened to the portion of the tool in order to allow for removal of the blade without having to remove the cover as taught by Chiuminatta.
Response to Arguments
 Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. As a preliminary note, in Applicant’s remarks Applicant notes that “The office notes Niwa does not disclose a cover having a collar but relies upon Cheng for this feature”.  It is believed that Applicant is mistaken in Applicant’s characterization of the rejection made in the Action.  In the Action dated 11/24/20, and in the present Action, Examiner asserted/asserts that Niwa does in fact have a collar, and relies on Cheng only for the teaching of a collar that is releasably fastenable to the cover.  
With regard to the collar of Cheng, Applicant first argues that neither the body 12 nor the outer cover 13 can be “Aptly called a collar”, since, per Applicant’s remarks, a collar is a “short ring formed on or fastened over a rod…as a holding part”.  Examiner disagrees.  First, it is noted that in the rejection above and in the rejection posited in the Action dated 11/24/20 the part 12 of Cheng was designated as the releasable collar.  A collar is defined by Merriam Webster’s dictionary as “a protective or supportive 
Applicant next appears to argue that the collar of Cheng is concentrically aligned with the output shaft.    However, whether or not that feature is present in Cheng, this feature is disclosed in Niwa as discussed in the rejection in this Action.  
Applicant next argues that Cheng teaches away from using a cover having a collar for releasably fastening the cover to the tool, because, according to Applicant “Cheng teaches a different type of connecting arrangement”.  Examiner disagrees.  Regardless of whether Cheng teaches the exact type of connecting arrangement or a different type of arrangement than that disclosed in the present invention, the only thing that is claimed with regard to this structure is that the collar be “releasably fastenable to said portion of the tool to attach the cover to the tool”, which is what Cheng discloses.  
Applicant next argues that Examiner has not presented a convincing line of reasoning for modifying Niwa in view of Cheng, because the teaching of Cheng “is contrary to the reason the office provides for combining the references”.  Examiner disagrees.  As noted in the previous action, and above, Cheng teaches that the releasable fastening of the collar and the cover are present in order to allow a user to easily assemble and disassemble the cover of the saw assembly for a more convenient and easier maintenance of the tool (abstract and par 0024-0025).  This motivation is a sufficient reason to combine said references, regardless of whether the connection and fastening of the collar of Cheng is the exact same or different from the type of connection disclosed in the present application.
Applicant finally argues that the references fail to teach the structure of the added limitations of "an elongated housing sized and shaped for grasping by a user and having a longitudinal centerline," an .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/21/2021